Title: From George Washington to Major General Benjamin Lincoln and Brigadier General Anthony Wayne, 16 June 1777
From: Washington, George
To: Lincoln, Benjamin,Wayne, Anthony

 

Sir
16th June [1777] half past 12 oClock Night

Major Campbell advises by Letter just now received that the Enemy are advancing toward Van Vacter’s Bridge. I wish you to send out fresh scouts immediately, and to make the earliest reports. If this report is confirmed by your scouts you will order your Tents to be struck, and put into the Waggons, and have everything in readiness to move. I am Sir yr mt hume servt

Go: Washington

